COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Bray and Senior Judge Duff
Argued at Alexandria, Virginia


EDWIN KOO CHOY

v.           Record No. 2134-95-4        MEMORANDUM OPINION * BY
                                          JUDGE RICHARD S. BRAY
YAMATO TRANSPORT USA, INC., ET AL.             MAY 7, 1996


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Glenn S. Wainer (Robert V. Ritter; Wainer &
            Ritter, P.C., on briefs), for appellant.
            William C. Walker (Donna White Kearney;
            Taylor & Walker, P.C., on brief), for
            appellees.



     Edwin Koo Choy (claimant) appeals a decision of the Workers'

Compensation Commission (commission) denying his claim for

temporary total disability benefits and related medical costs.

Claimant argues that the commission erroneously concluded that he

did not suffer a compensable accidental injury incidental to his

employment by Yamato Transport USA, Inc. (employer).      We disagree

and affirm the commission.

     The parties are fully conversant with the record, and we

recite only those facts necessary to a disposition of this

appeal.

     Guided by well established principles, we construe the

evidence in the light most favorable to the party prevailing

below, employer in this instance.    Crisp v. Brown's Tysons Corner
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Dodge, Inc., 1 Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).

"If there is evidence, or reasonable inferences can be drawn from

the evidence, to support the Commission's findings, they will not

be disturbed on review, even though there is evidence in the

record to support a contrary finding."    Morris v. Badger

Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876,

877 (1986); see Code § 65.2-706.

     Claimant was employed as a "full-time mover of office and

residential furniture."    On May 27, 1994, a co-worker "lost his

grip," and a "heavy dresser" fell against claimant's chest,

causing him to "strik[e] his back and elbow" against a wall.

Despite recurrent chest pain, claimant continued to work and did

not immediately seek medical treatment.   On May 29, 1994,

claimant presented himself at the Fairfax County Emergency Room,

complaining of "left-sided chest pain" which had persisted for

approximately two hours.   He was then diagnosed with

"musculoskeletal chest pain."   Hospital records of this visit

reference employment requiring "heavy daily lifting," but do not

attribute claimant's symptoms to a specific incident.
     Claimant pursued no further medical care until September 16,

1994, when he consulted Dr. Segundo A. Morillo, an

internist/general practitioner, for "left shoulder pain and

numbness in the left hand."   Diagnosing neck and shoulder strain,

Dr. Morillo recorded an injury date of May 27, 1994, noting that

claimant was required to "lift heavy weights" in the course of



                                - 2 -
employment.

     Dr. Morillo referred claimant to Dr. Fritz H. Andersen,

internist/cardiologist, and a neurologist, Dr. Julio C. Gonzalez,

for further evaluation.   In correspondence to Dr. Morillo dated

September 22, 1994, Dr. Andersen commented that claimant's

occupation often requires "lift[ing] heavy objects," and recorded

a "history of 3 to 4 weeks progressive pain in his left shoulder

and . . . arm."    Dr. Andersen opined that claimant had "pinch[ed]

a nerve root in his back or neck."
     Dr. Gonzalez examined claimant on September 26, 1994, and

diagnosed "left accessory nerve injury, shoulder pain, and muscle

spasms," occasioned by "being hit by a dresser" "one month ago,"

"while at work."   Dr. Gonzalez's medical records initially

referenced a work injury occurring in August, 1994; however, on

October 15, 1994, he noted "injuries sustained at work on May 29,

1994."   Dr. Gonzalez testified that claimant's injury could have

resulted from either a single incident or cumulative injury, but

acknowledged that the symptoms were "consistent with a piece of

heavy furniture falling on his chest."

     An "injury by accident" requires "(1) an identifiable

incident; (2) that occurs at some reasonably definite time; (3)

an obvious sudden mechanical or structural change in the body;

and (4) a causal connection between the incident and the bodily

change."   Chesterfield County v. Dunn, 9 Va. App. 475, 476, 389
S.E.2d 180, 181 (1990).   "The actual determination of causation



                                - 3 -
is a factual finding that will not be disturbed on appeal," if

supported by credible evidence.   Ingersoll-Rand Co. v. Musick, 7
Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     Here, the full commission concluded that claimant failed to

establish an identifiable incident and denied the claim.    The

emergency room records of claimant's visit two days after the

incident reflect unexplained chest pain, beginning two hours

prior to his arrival at the hospital.   Claimant subsequently

continued his normal work activity and did not seek further

medical treatment for three and one-half months.   Evidence

relative to the belated medical care is contradictory and

confusing with respect to causation.    Thus, our review of the

record discloses ample support for the commission's finding that

claimant failed to establish a compensable accidental injury.

Accordingly, we affirm the decision.
                                               Affirmed.




                              - 4 -